Citation Nr: 0828078	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
mycoplasma infection, including as due to undiagnosed illness 
or environmental exposures.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness or 
environmental exposures.

3.  Entitlement to service connection for a respiratory 
disorder, including as due to undiagnosed illness or 
environmental exposures.

4.  Entitlement to service connection for a neurological 
disorder, including as due to undiagnosed illness or 
environmental exposures.

5.  Entitlement to service connection for a gastrointestinal 
disorder, including as due to undiagnosed illness or 
environmental exposures.

6.  Entitlement to service connection for brain damage, 
including as due to the Pyridostigmine bromide (PB) vaccine.

7.  Entitlement to service connection for bilateral 
cataracts, including as due to undiagnosed illness or 
environmental exposures.

8.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

9.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and T.B.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to April 
1979, and from December 1990 to July 1991.  He served in the 
Southwest Asia Theatre from December 25, 1990 to June 22, 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 1999, November 1999, October 2001, 
November 2002, and September 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was most recently before the 
Board in January 2007.

The veteran appeared before undersigned Veterans Law Judges 
in October 2005 and January 2008 and delivered sworn 
testimony in person, and via video conference, in Muskogee, 
Oklahoma.  A prior Board hearing was held in July 2000 before 
an Acting Veterans Law Judge who is no longer with the Board, 
and a personal hearing was held before an RO hearing officer 
in May 1999.

Evidence pertinent to the matters on appeal was received by 
the Board in January 2008.  The veteran has waived initial RO 
consideration of this evidence.

At the January 2008 Board video hearing (January 2008 Board 
Hearing transcript (Tr.), at page 2), the veteran, through 
his attorney, withdrew the issues of entitlement to a higher 
initial rating for service-connected chest pain, entitlement 
to a higher initial rating for service-connected lumbosacral 
strain, and (January 2008 Tr., at page 45) entitlement to 
service connection for a cardiac disorder, including as due 
to undiagnosed illness or environmental exposures.

The issues of entitlement to service connection for bilateral 
cataracts, including as due to undiagnosed illness or 
environmental exposures, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 1997 rating decision denied entitlement to 
service connection for mycoplasma infection.

2.  An item of evidence received subsequent to the September 
1997 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim.

3.  There has been no demonstration by competent clinical 
evidence of record of a chronic residual disability of 
mycoplasma infection.

4.  There has been no demonstration by competent clinical 
evidence of record of chronic fatigue syndrome.

5.  Chronic airway dysfunction (manifested by shortness of 
breath), of unknown etiology, has been demonstrated.

6.  Diagnosed peripheral neuropathy of the feet was initially 
clinically demonstrated years after service, and has not been 
shown by competent clinical evidence to be etiologically 
related to service; no other chronic disability manifested by 
neurological symptoms has been demonstrated by competent 
clinical evidence of record.

7.  Diagnosed gastrointestinal disabilities initially 
clinically demonstrated years after service have not been 
shown by competent clinical evidence to be etiologically 
related to service.

8.  There has been no demonstration by competent clinical 
evidence of record of current chronic residual disability of 
brain damage.

9.  Prior to March 3, 2003, the veteran's PTSD was manifested 
by anxiety, sleep impairment, and a depressed mood productive 
of no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

10.  From March 3, 2003, the veteran's PTSD is manifested by 
a markedly limited understanding, memory, ability to carry 
out detailed instructions, and a markedly limited ability to 
interact appropriately with the general public; such symptoms 
are productive of no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied 
entitlement to service connection for mycoplasma infection is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 1997 rating 
decision that denied entitlement to service connection for 
mycoplasma infection is new and material, and the veteran's 
claim of entitlement to service connection for mycoplasma 
infection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (prior to August 29, 2001).

3.  Chronic residual disability of mycoplasma infection was 
not incurred in or aggravated by active service, and may not 
be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

4.  A chronic fatigue disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  Chronic reactive airway dysfunction (manifested by 
shortness of breath) is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  A chronic neurological disorder, to include peripheral 
neuropathy of the feet, was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

7.  A chronic gastrointestinal disorder was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).


8.  Chronic residual disability of brain damage was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

9.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, prior to March 3, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 9411 (2007).

10.  The criteria for an initial staged rating of 50 percent 
for PTSD, from March 3, 2003, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 9411 (2007).

11.  The criteria for an initial staged rating in excess of 
50 percent for PTSD from March 3, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the 


claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) as 
amended by 73 Fed.Reg. 23353-23356 (April 30, 2008).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in October 2001, 
December 2002, September 2003, April 2005 and April 2007, the 
veteran was informed of the evidence and information 
necessary to substantiate his service connection and TDIU 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to the claims.  
As for the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for mycoplasma infection, the Board notes that the 
April 2007 letter contains the information required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The October 2001 rating decision granted service connection 
for PTSD and assigned an initial rating.  The filing of a 
notice of disagreement as to the initial disability rating 
does not trigger section 5103(a) notice.  73 Fed.Reg. 23353 - 
23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3), effective May 30, 2008).  Nevertheless, the 
Board notes that December 2002 and September 2003 VCAA notice 
letters notified the claimant of the information and evidence 
necessary to substantiate his increased rating claim.  He was 
apprised of what evidence, if any, he should obtain, and what 
evidence, if any, will be retrieved by VA, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the September 2003 VCAA letter, the 
RO also notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The RO also invited the veteran to submit 
evidence in support of his claim.  

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudications, the claims were 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see September 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  In April 2007 the veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The veteran's service medical records, VA medical treatment 
records, private treatment records, and Social Security 
Administration (SSA) records have been obtained.  VA 
examinations with medical opinions regarding a possible 
relationship between the veteran's service and the 
disabilities on appeal have been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

I.  Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be rebuttably presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

A.  Mycoplasma infection

The veteran's claim of service connection for mycoplasma 
infection was denied in September 1997.  Notice of the 
determination and his appellate rights were provided by 
correspondence dated later that same month.  However, no 
appeal was completed within one year of the notification.  As 
such, that determination is final.  38 U.S.C.A. § 7105.  

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and 
material evidence means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless of whether it 
changes the original outcome.  Hodge, 155 F.3d at 1363.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  38 C.F.R. § 3.156(a).  As the veteran filed his 
claim prior to this date (October 1998), the earlier version 
of the law remains applicable in this case.

Evidence received since the September 1997 rating decision 
includes an October 1998 letter from the veteran's private 
physician (T.W.A., MD) that essentially related the veteran's 
mycoplasma infection to his Gulf War service.  The Board 
finds that the private physician's October 1998 letter 
clearly contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  As such, the October 1998 letter is so 
significant that it must be reviewed in order to fairly 
decide the merits of the veteran's claim.  

As new and material evidence has been submitted, the 
veteran's claim of entitlement to service connection for 
mycoplasma infection is reopened and the Board will now 
address the merits of the claim on a de novo basis.  The 
November 1999 rating decision and statement of the case 
reflect de novo adjudication of the reopened claim of service 
connection for mycoplasma infection.  As such, the Board's 
adjudication of the reopened claim herein does not constitute 
violation of the holding in Bernard v. Brown, 4 Vet App 384 
(1993).

The veteran's service medical records contain no diagnosis of 
or treatment for mycoplasma infection.

A June 1995 record reveals that the veteran tested positive 
test for mycoplasma fermentans.

A July 1995 private letter (authored by G.L.N., PhD.) noted 
that the veteran had been (following laboratory tests) 
diagnosed with mycoplasma infection.

The Board finds that service connection is not warranted for 
mycoplasma infection (on a direct basis or presumptively 
under 38 C.F.R. § 3.317) as the record contains no competent 
clinical evidence that the veteran has had any current 
chronic residual disability related to mycoplasma infection.  
While the veteran's private physician's October 1998 letter 
did link a mycoplasma infection to the veteran's Gulf War 
service, the Board notes that the July 1995 letter from 
G.L.N. noted that the veteran's infection was easily 
treatable with antibiotics.  While the veteran has indicated 
that he was not treated for this infection by VA, he did 
receive treatment (January 2008 Board hearing, page 38), and 
the Board can find no chronic residual disability associated 
with a mycoplasma infection.  In this regard, the Board notes 
that the March 2002 VA examination noted only a history of 
mycoplasma infection with no signs of current infection on 
laboratory analysis. 

Thus, while a diagnosis of mycoplasma infection is of record 
(at least in 1995), there has been no showing of any 
disability related to it.  For these reasons, service 
connection for mycoplasma infection is not warranted, 
including under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

B.  Chronic fatigue syndrome

Service medical records reveal no treatment or complaints 
related to fatigue.  

At a July 1999 VA general medical examination, the examiner 
indicated that the veteran's fatigue was secondary to sleep 
dysfunction.  According to a March 2003 private psychologist, 
the veteran's insomnia is essentially related to his PTSD.  

The Board finds that service connection is not warranted for 
a disability manifested by chronic fatigue as due to an 
undiagnosed illness as the veteran's fatigue has been 
attributed to a known cause.

The Board finds that service connection is also not warranted 
on a nonpresumptive direct-incurrence basis.  There is no 
competent evidence of record documenting the presence of 
current chronic fatigue syndrome.  In fact, according to the 
March 2002 VA examiner, it is unclear whether the veteran 
meets the criteria for chronic fatigue syndrome.  At any 
rate, chronic fatigue syndrome was not noted during service, 
and no health care professional has provided an opinion 
linking chronic fatigue syndrome to the veteran's service.

The Board notes in passing that sleep impairment is one of 
the factors considered in rating the veteran's service-
connected PTSD.  While an examiner has essentially linked the 
veteran's fatigue to his PTSD, no health professional has 
stated that the veteran has (a formally diagnosed) chronic 
fatigue syndrome that is caused by sleep impairment.

In short, service connection for chronic fatigue syndrome, to 
include as due to undiagnosed illness, is not warranted.

C.  Respiratory disorder

Service medical records reflect that in April 1991 the 
veteran complained of shortness of breath.  The veteran also 
stated that he had shortness of breath on the June 1991 
report of medical history.

The Board notes that a July 1999 VA examiner noted a 
diagnosis of reactive airway disease, while a March 2002 VA 
examiner noted no known diagnosis that could explain the 
veteran's shortness of breath.  The veteran's June 1999 VA 
pulmonary function tests revealed that FEV1/FVC was 78 
percent, compensable to a degree of 10 percent under 
38 C.F.R. § 4.97, Diagnostic Code 6604.  

In view of the foregoing, and with resolution of doubt in the 
veteran's favor, service connection for reactive airway 
dysfunction, manifested by shortness of breath, as due to 
undiagnosed illness, is warranted.

D.  Neurological disorder

A June 1991 service medical record reveals that the veteran 
complained of left arm pain and numbness.  The assessment was 
upper extremity paresthesia (non-dermatome).

The veteran has indicated that he has had a shaking of the 
arms and legs since his Gulf War service in 1991.  At his 
January 2008 Board hearing (January 2008 Board hearing, page 
18) the veteran indicated that he had tingling in his legs 
and arms, along with contracting muscles.

At a September 1995 Gulf War registry examination, the 
veteran indicated that his legs would go numb from the knees 
down when sitting; the numbness would resolve following 
standing up and walking around a few minutes.  He denied 
constant numbness or weakness in his legs.  

In April 2001 a Board decision denied service connection for 
chronic headaches as a manifestation of an undiagnosed 
illness.

A March 2002 examiner noted that the veteran had mild 
peripheral neuropathy of the feet.

A May 2002 VA medical record noted that there was no evidence 
of pyramidal, extra pyramidal, sensory, or motor involvement, 
and there was no evidence (per the patient) of a tremor.  The 
examiner suspected that the veteran had an exaggerated 
physiological tremor.  

An October 2002 examiner noted that the veteran had possibly 
benign essential tremors; it was noted that when the 
veteran's attention was distracted the arm tremors would tend 
to disappear.

To the extent he has been diagnosed with peripheral 
neuropathy of the feet, it is an attributable cause, and was 
not noted during service or linked to service by any health 
care professionals.

As for the veteran's complaints of tremors and the other 
neurological complaints, his symptoms have been described as 
benign, and there is no indication that the veteran has an 
undiagnosed neurological illness that has manifested to a 
degree of 10 percent or more during this appeal.

As such, service connection for a neurological disorder, 
including as due to undiagnosed illness or environmental 
exposures, is denied.

E.  Gastrointestinal disorder

Service medical records reveal that in April 1991 the veteran 
complained of nausea and vomiting in connection with eating 
in the "chow hall" one hour prior.  The diagnosis was 
gastritis.  On the report of medical history portion of his 
June 1991 separation examination, the veteran specifically 
denied that he had any stomach or intestinal problems.

The veteran's post service gastrointestinal disabilities, 
gastritis (July 1999 VA ), colitis (November 2006 VA record), 
and diverticulitis (January 2007), are of record as known 
diagnoses.  As such, service connection as the result of an 
undiagnosed illness must be denied as a matter of law.

The Board finds that service connection is also not warranted 
on a nonpresumptive direct-incurrence basis.  There is no 
competent evidence of record documenting the presence of a 
chronic gastrointestinal disability during active duty.  
While the veteran did complain of stomach problems diagnosed 
as gastritis during service on one occasion, the complaints 
appear to be an isolated incident.  In this regard, the Board 
notes that the veteran denied any stomach problems at the 
time of his September 1991 service discharge.  Further, a VA 
abdominal and upper gastrointestinal series completed in 
September1993 revealed an impression of an upper 
gastrointestinal series within normal limits.  No health care 
professional has provided an opinion linking any digestive or 
stomach disability demonstrated years after service to the 
veteran's active duty service.  

In short, service connection for a gastrointestinal 
disability, to include as due to undiagnosed illness, is not 
warranted.

F.  Brain damage

The Board can find no evidence (prior to, during, or 
subsequent to active duty) indicating that the veteran has 
ever been diagnosed with brain damage.  While a December 1996 
VA record noted a possible organic mental disorder, an 
October 1995 and an October 1999 CT of the head, as well as a 
January 2001 MRI of the brain, revealed no such disorder.  As 
a service connection claim requires, at a minimum, medical 
evidence of a current disability at some time during the 
appeal, the veteran's claim for service connection for brain 
damage is not warranted in this case.  McClain v. Nicholson, 
21 Vet. App. 319, 323 (2007).

To the extent the veteran is claiming service connection for 
a cognitive disorder, the Board notes that such symptoms are 
already part of the veteran's rating for service-connected 
PTSD.

Conclusion to service connection claims

The veteran essentially contends that he is entitled to 
service connection for the disabilities on appeal on the 
basis of his exposure to depleted uranium during service.  
The veteran's exposure to depleted uranium during service is 
documented on the veteran's DD 215 and is not a matter of 
dispute in this case.  However, other than bilateral 
cataracts (posterior subcapsular cataracts, discussed in the 
remand portion of this decision), none of the disabilities on 
appeal is a radiogenic disease under 38 C.F.R. § 3.311 (i.e., 
presumptively as based on exposure to ionizing radiation).  
No health professional has linked any of the disabilities on 
appeal to the veteran's exposure to radiation, Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994), and service connection 
on this basis is not warranted in this case.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues, and the 
veteran's statements and hearing testimony in this regard 
have been reviewed, the veteran is not competent to offer 
evidence which requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

A 30 percent disability rating is assigned for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

An April 2001 Board decision granted service connection for 
PTSD, and an October 2001 rating decision assigned a 30 
percent rating for PTSD, effective July 6, 1999.  A November 
2002 rating decision granted an earlier effective date, 
October 13, 1998, for the grant of service connection for 
PTSD, and made the veteran's PTSD rating as 30 percent 
disabling from that time.  A January 2007 Board decision 
denied an effective date earlier than October 13, 1998, for 
the grant of service connection for the veteran's PTSD.

As March 2003 and August 2003 private records show a 
worsening of the veteran's PTSD, the Board will first discuss 
evidence dated prior to March 2003.

The evidence prior to March 3, 2003, does not show such 
symptoms as circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short or long-
term memory, impaired judgment, or impaired abstract 
thinking, so as to warrant a rating of 50 percent.  While 
memory problems were noted on a July 1999 VA examination, the 
examiner noted that the results were not valid and the 
veteran had displayed malingering memory problems.

The Board observes that to adequately evaluate and assign the 
appropriate disability rating to the veteran's service-
connected PTSD, the Board must analyze the evidence as a 
whole, including the veteran's GAF scores and the enumerated 
factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
(holding that "the rating specialist is to consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV [Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed.].

In this regard, while GAF scores of 52 (May 1999 VA record), 
44 (July 1999 VA record), 51-52 (July 1999 VA PTSD 
examination), 63 (May 2002 VA record) were reported prior to 
March 2003, those records do not contain evidence of the 
symptoms required for a rating of 50 percent.

As noted, the claims file contains a report of private 
psychiatric evaluation conducted on March 3, 2003 (by D.O.B., 
PhD, Clinical Psychologist).  The March 3, 2003 psychiatric 
evaluation (read in conjunction with an August 2003 
evaluation also conducted by D.O.B.) noted that the veteran 
had markedly limited understanding and memory, and had a 
markedly limited ability to carry out detailed instructions.  
The veteran was also noted to have a markedly limited ability 
to interact appropriately with the general public. In this 
regard, the Board notes that the veteran's January 2008 Board 
hearing testimony, wherein the veteran indicated that he did 
not like to interact with others when picking up his children 
from school, or when shopping with his wife.  A GAF of 35 
(indicative of major impairment in several areas) was 
assigned.

Based on these findings, a rating of 50 percent from March 3, 
2003 is warranted.  However, the Board finds that a rating in 
excess of 50 percent from March 3, 2003 is not warranted, as 
the veteran has not been shown during this time frame to have 
deficiencies in most areas, and had not exhibited any thought 
disorder or poor judgment or insight.  There is no indication 
of symptoms such as obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  Further, the veteran's GAF scores subsequent to 
March 2003 tend to be 50 and higher.  A November 2004 VA 
record noted that the veteran's PTSD appeared to be in 
remission (GAF of 60), and a March 2006 VA record noted that 
the veteran had normal speech with normal judgment and 
insight; the GAF was 58.  A September 2006 VA record noted 
that the veteran had difficulties in interacting with others, 
but noted no symptoms needed for the 70 percent rating; the 
GAF was 50.  A VA record dated in September 2007 noted that 
the veteran's PTSD was stable.  The Board notes that the 
veteran has maintained a marriage of more than 15 years.

In sum, an initial staged rating in excess of 50 percent for 
PTSD from March 3, 2003 is not warranted.

In conclusion, there is no basis for higher ratings for the 
veteran's PTSD for the periods adjudicated herein.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's PTSD, for the time periods in 
question, has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no indication in the record 
that PTSD disability, alone, has resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for mycoplasma 
infection, including as due to undiagnosed illness or 
environmental exposures.

Service connection for mycoplasma infection, including as due 
to undiagnosed illness or environmental exposures, is denied.

Service connection for chronic fatigue syndrome, including as 
due to undiagnosed illness or environmental exposures, is 
denied.

Service connection for reactive airway dysfunction, 
manifested by shortness of breath, as due to undiagnosed 
illness, is granted.

Service connection for a neurological disorder, including as 
due to undiagnosed illness or environmental exposures, is 
denied.

Service connection for a gastrointestinal disorder, including 
as due to undiagnosed illness or environmental exposures, is 
denied.

Service connection for brain damage, including as due to the 
Pyridostigmine bromide (PB) vaccine, is denied.

An initial evaluation in excess of 30 percent for PTSD, prior 
to March 3, 2003, is denied.

An initial staged rating of 50 percent for PTSD, from March 
3, 2003, is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

An initial staged rating in excess of 50 percent for PTSD 
from March 3, 2003, is denied.


REMAND

A review of the record with respect to the issue of 
entitlement to service connection for bilateral cataracts, 
including as due to undiagnosed illness or environmental 
exposures, discloses a need for further development prior to 
final appellate review.

The veteran essentially contends that he is entitled to 
service connection for bilateral cataracts on the basis of 
his exposure to depleted uranium during service.  The 
veteran's exposure to depleted uranium during service is 
documented on the veteran's DD Form 215.  VA records note 
that the veteran has been diagnosed with posterior 
subcapsular cataracts (no earlier than 6 months subsequent to 
service).  38 C.F.R. § 3.311(b)(5)(iii)).

38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  The list 
includes posterior subcapsular cataracts.  38 C.F.R. § 
3.311(b) further states that, if a veteran has one of the 
radiogenic diseases, a dose estimate should be obtained and 
the case will be referred to the VA Under Secretary for 
Benefits for review as to whether sound scientific medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
radiation exposure during service.

The Board observes that the development procedures set forth 
in 38 C.F.R. § 3.311(a)(2)(iii) differ from those involving 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki in that the dose estimate is to be provided by the 
Under Secretary for Health rather than the appropriate 
service department.  38 C.F.R. § 3.311(a)(2)(i) and (ii).  In 
this case, VA must forward the veteran's claims file to the 
Under Secretary for Health for preparation of a probable dose 
estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii), and 
then to the Under Secretary for Benefits for an opinion, in 
accordance with 38 C.F.R. § 3.311(c).

Appellate consideration of the issue of entitlement to TDIU 
is deferred pending completion of the actions requested in 
this remand.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should forward the veteran's 
claims file to the Under Secretary for 
Health for preparation of an estimate of 
the veteran's probable dose exposure to 
ionizing radiation in service due to 
exposure to depleted uranium from May 30, 
1991 to June 19, 1991, per his DD Form 
215.  38 C.F.R. § 3.311(a)(2)(iii).

2.  The AOJ should then have the 
veteran's claims file forwarded to the 
Under Secretary for Benefits for an 
opinion, in accordance with 38 C.F.R. § 
3.311(c).

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for bilateral cataracts, 
including as due to undiagnosed illness 
or environmental exposures, and 
entitlement to TDIU.  If any benefit 
sought is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________                    
__________________________
             K. A. BANFIELD                                         
ROBERT E. SULIVAN
            Veterans Law Judge                                         
Veterans Law Judge


_________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


